                                            Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 1 of 25




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7       REVEAL CHAT HOLDCO, LLC., et al.,                  Case No. 20-cv-00363-BLF
                                   8                     Plaintiffs,                          ORDER GRANTING DEFENDANT
                                                                                              FACEBOOK, INC.’S MOTION TO
                                   9               v.                                         DISMISS
                                  10       FACEBOOK, INC.,                                    [Re: ECF 25]

                                  11                     Defendant.

                                  12            This is a putative class action antitrust lawsuit brought by Plaintiffs Reveal Chat Holdco
Northern District of California
 United States District Court




                                  13   LLC (“Reveal Chat”), USA Technology and Management Services, Inc. (“Lenddo”), Cir.cl, Inc.

                                  14   (“Cir.cl”), and Beehive Biometric, Inc. (“Beehive Biometric”) (collectively, “Plaintiffs”) against

                                  15   Defendant Facebook, Inc. (“Facebook”). Before the Court is Facebook’s motion to dismiss

                                  16   pursuant to Federal Rule of Civil Procedure 12(b)(6) on the grounds that Plaintiffs’ claims are

                                  17   time-barred, Plaintiffs have not suffered an antitrust injury, Plaintiffs have failed to allege

                                  18   plausible product markets, and Plaintiffs have otherwise failed to state a claim upon which relief

                                  19   can be granted. Mot. to Dismiss (“Mot.”) 1, ECF 25. Plaintiffs oppose. See Opp. to Mot.

                                  20   (“Opp.”), ECF 43. The Court heard oral argument on this motion on June 11, 2020. For the

                                  21   reasons stated below and on the record, the Court GRANTS Facebook’s motion and DISMISSES

                                  22   WITH LEAVE TO AMEND IN PART and DISMISSES WITHOUT LEAVE TO AMEND IN

                                  23   PART the Complaint.

                                  24       I.   BACKGROUND1
                                                Facebook is a publicly-traded social media company that was founded in 2004 by Mark
                                  25
                                       Zuckerberg. Class Action Compl. (“Compl.”) ¶¶ 26-26, 35, ECF 1. Facebook provides online
                                  26

                                  27

                                  28   1Plaintiffs’ well-pled factual allegations are accepted as true for purposes of the motion to
                                       dismiss. See Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011).
                                          Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 2 of 25




                                   1   services to two billion users worldwide and in exchange it collects user data, which its uses to

                                   2   create and sell advertising services. Compl. ¶ 27. Additionally, Facebook operates as a platform

                                   3   for third-party applications and hardware. Compl. ¶ 28. Between 2004 and 2010, Facebook

                                   4   emerged as “the dominant social network in the United States.” Compl. ¶ 36.

                                   5          The data that Facebook collects from users includes: information shared on personal pages,

                                   6   photos and profiles viewed, connections to others, things shared with others, and the content of

                                   7   messages to other users. Compl. ¶ 46. This data can be used for targeted advertising, and the

                                   8   social data created by Facebook’s network can be monetized in a number of ways from targeted

                                   9   advertising and machine learning to commercializing access so that data can be mined by third

                                  10   parties. Compl. ¶¶ 47-49. “By 2010, Facebook stood alone as the dominant player in the newly

                                  11   emergent market for social data (the ‘Social Data Market’) – a market in which Facebook’s own
                                       users provided Facebook with a constant stream of uniquely valuable information, which
                                  12
Northern District of California
 United States District Court




                                       Facebook in turn monetized through the sale of social data (for example, through advertising,
                                  13
                                       monetizing [Application Programming Interfaces (“APIs”)], or other forms of commercializing
                                  14
                                       access to Facebook’s network).” Compl. ¶ 50.
                                  15
                                              Because user data made Facebook’s network more valuable and thus attracted more
                                  16
                                       customers which then led to more data and more customers, a feedback loop emerged. Compl.
                                  17
                                       ¶¶ 52-54. The feedback loop, in turn, created a barrier to entry because competing with Facebook
                                  18
                                       required “a new entrant . . . to rapidly replicate both the breadth and value of the Facebook
                                  19
                                       network.” Compl. ¶ 55. This barrier to entry also allowed Facebook to control and increase prices
                                  20
                                       in the Social Data and Social Advertising Markets without the pressures of price competition from
                                  21
                                       existing competitors or new entrants. Compl. ¶ 56; see Compl. ¶¶ 57-60.
                                  22
                                              In 2012, Facebook coined the term “Open Graph” “to describe a set of tools developers
                                  23
                                       could use to traverse Facebook’s network of users, including the social data that resulted from user
                                  24
                                       engagement.” Compl. ¶¶ 90-92. Open Graph contained a set of APIs, which “allowed those
                                  25
                                       creating their own social applications to query the Facebook network for information.” Compl.
                                  26
                                       ¶ 92. Beginning in the fall of 2011, to address the threat posed by mobile applications, Facebook
                                  27
                                       devised a scheme to attract third-party developers to build for their platform and then remove
                                  28
                                                                                         2
                                          Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 3 of 25




                                   1   access to the APIs that were central to these applications. Compl. ¶ 117. For example, the

                                   2   “Friends API” allowed third-party developers to search through a user’s friends, as well as their

                                   3   friends of friends, and the “Newsfeed API” allowed third-party developers to search a user’s

                                   4   newsfeed. Compl. ¶¶ 117-19. Without access to this data, third-party applications “would be

                                   5   abruptly left with none of the social data they needed to function.” Compl. ¶ 119. By August

                                   6   2012, Facebook planned to prevent competitive third-party applications from buying social data

                                   7   from Facebook. Compl. ¶¶ 120-21. Facebook even identified direct, horizontal competitors in the

                                   8   Social Data and Social Advertising Markets. Compl. ¶ 128. In November 2012, Facebook

                                   9   announced that it would block competitors or require full data reciprocity for continued access to

                                  10   its data. Compl. ¶ 136.

                                  11          In April 2014, Facebook announced that it would remove access to several rarely used
                                       APIs, including the Friend and Newsfeed APIs. Compl. ¶ 202. After this announcement and
                                  12
Northern District of California
 United States District Court




                                       through the full removal of the APIs in April 2015, Facebook entered into Whitelist and Data
                                  13
                                       Sharing Agreements with certain third-party developers that allowed continued access to the
                                  14
                                       Friends or NewsFeed APIs and included a provision acknowledging that the covered APIs were
                                  15
                                       not available to the general public. Compl. ¶¶ 207-08. These agreements “were only offered in
                                  16
                                       exchange for massive purchases of Facebook’s social data through mobile advertising and/or
                                  17
                                       through the provision of the developer’s own social data back to Facebook (so-called
                                  18
                                       ‘reciprocity’).” Compl. ¶ 209.
                                  19
                                              In 2012, Facebook acquired its competitor, Instagram for $1 billion. Compl. ¶ 260. The
                                  20
                                       acquisition of “Instagram was instrumental to Facebook’s explosive growth in the Social Data and
                                  21
                                       Social Advertising Markets.” Compl. ¶ 270. In 2014, Facebook acquired another competitor,
                                  22
                                       WhatsApp, for $22 billion. Compl. ¶ 290. The acquisition of WhatsApp “further solidified
                                  23
                                       Facebook’s dominance in the Social Data and Social Advertising Markets.” Compl. ¶ 292.
                                  24
                                       Facebook is currently integrating the backends of its products with WhatsApp and Instagram.
                                  25
                                       Compl. ¶ 294.
                                  26
                                              Based on the above actions, Plaintiffs filed their Class Action Complaint on January 16,
                                  27
                                       2020. The complaint alleges six causes of action for: (1) monopolization in violation of Section 2
                                  28
                                                                                        3
                                          Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 4 of 25




                                   1   of the Sherman Antitrust Act (the “Sherman Act”), 15 U.S.C. § 2, for acquiring and maintaining a

                                   2   monopoly in the relevant markets for Social Data and Social Advertising; (2) violation of

                                   3   Section 2 of the Sherman Act for attempting to monopolize the Social Data and Social Advertising

                                   4   Markets; (3) violation of Section 1 of the Sherman Act under a hub-and-spoke theory because

                                   5   Facebook’s Whitelist and Data Sharing Agreements controlled the supply of social data; (4)

                                   6   violation of Section 7 of the Clayton Antitrust Act (the “Clayton Act”), 15 U.S.C. § 18, for

                                   7   Facebook’s acquisition and integration of Instagram and WhatsApp; (5) violation of Section 2 of

                                   8   the Sherman Act because Facebook acquired and maintained a monopoly in the Social Data and

                                   9   Social Advertising Markets through its acquisition and integration of Instagram and WhatsApp;

                                  10   and (6) a request for injunctive relief and divestiture. Compl. ¶¶ 403-51.

                                  11    II.   LEGAL STANDARD

                                  12          “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a
Northern District of California
 United States District Court




                                  13   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  14   Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                  15   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts

                                  16   as true all well-pled factual allegations and construes them in the light most favorable to the

                                  17   plaintiff. Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). However, the

                                  18   Court need not “accept as true allegations that contradict matters properly subject to judicial

                                  19   notice” or “allegations that are merely conclusory, unwarranted deductions of fact, or

                                  20   unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)

                                  21   (internal quotation marks and citations omitted). While a complaint need not contain detailed

                                  22   factual allegations, it “must contain sufficient factual matter, accepted as true, to ‘state a claim to

                                  23   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

                                  24   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when it “allows the

                                  25   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                  26   On a motion to dismiss, the Court’s review is limited to the face of the complaint and matters

                                  27   judicially noticeable. MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986); N. Star

                                  28   Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir. 1983).

                                                                                          4
                                          Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 5 of 25




                                   1          In deciding whether to grant leave to amend, the Court must consider the factors set forth

                                   2   by the Supreme Court in Foman v. Davis, 371 U.S. 178 (1962), and discussed at length by the

                                   3   Ninth Circuit in Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048 (9th Cir. 2009). A district

                                   4   court ordinarily must grant leave to amend unless one or more of the Foman factors is present: (1)

                                   5   undue delay, (2) bad faith or dilatory motive, (3) repeated failure to cure deficiencies by

                                   6   amendment, (4) undue prejudice to the opposing party, or (5) futility of amendment. Eminence

                                   7   Capital, 316 F.3d at 1052. “[I]t is the consideration of prejudice to the opposing party that carries

                                   8   the greatest weight.” Id. However, a strong showing with respect to one of the other factors may

                                   9   warrant denial of leave to amend. Id.

                                  10   III.   DISCUSSION
                                  11          Facebook argues that Plaintiffs’ claims are time-barred, Plaintiffs failed to plausibly allege

                                  12   an antitrust injury, and Plaintiffs failed to state a claim for relief. Mot. 6-25. The Court addresses
Northern District of California
 United States District Court




                                  13   each argument in turn.

                                  14          A.    Statute of Limitations and Doctrine of Laches
                                  15          Facebook argues that Plaintiffs’ claims for damages are barred by the four-year statute of

                                  16   limitations and Plaintiffs’ requests for injunctive relief are precluded by the doctrine of laches.

                                  17   Mot. 6-10. Specifically, as to Plaintiffs’ damages claims, Facebook argues that the statute of

                                  18   limitations for antitrust claims runs from the commission of an act that injures the plaintiff. Mot.

                                  19   6. Facebook argues that Plaintiffs challenge four independent acts: the acquisition of Instagram in

                                  20   April 2012; the acquisition of WhatsApp in February 2014; the Whitelist and Data Sharing

                                  21   Agreements between April 2014 and April 2015; and Facebook’s April 2015 modification of its

                                  22   API policy. Mot. 6. Accordingly, because these acts occurred five to eight years before the

                                  23   Complaint was filed, Facebook argues that the statute of limitations has run. Mot. 6. For similar

                                  24   reasons, Facebook argues that Plaintiffs’ request for injunctive relief is barred by the doctrine of

                                  25   laches because Plaintiffs’ years-long delay in bringing the action was inexcusable as each

                                  26   challenged act was highly publicized and because Facebook was prejudiced by the unreasonable

                                  27   delay. Mot. 7-8. Moreover, Facebook argues that fraudulent concealment does not toll the

                                  28   limitations or laches periods because Plaintiffs have not alleged that Facebook affirmatively
                                                                                          5
                                            Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 6 of 25




                                   1   misled Plaintiffs and because Plaintiffs had actual or constructive knowledge of facts giving rise to

                                   2   their claims. Mot. 8. Facebook argues that because the acquisitions were publicly announced and

                                   3   because Plaintiffs were allegedly dependent on the Friends and Newsfeed APIs, Plaintiffs would

                                   4   have had constructive knowledge. Mot. 9. While Plaintiffs argue that they did not learn this

                                   5   information until internal documents were released, Facebook argues that such documents have no

                                   6   bearing on Plaintiffs’ claim as intent is not the focus of antitrust law. Mot. 10. Facebook also

                                   7   notes that fraudulent concealment must be pled in accordance with Rule 9(b), which Plaintiffs fail

                                   8   to do, and Plaintiffs do not allege that Facebook concealed anything relevant to their claims. Mot.

                                   9   9.

                                  10           Plaintiffs, on the other hand, argue that their Sherman Act claims are timely under the

                                  11   doctrine of fraudulent concealment; their Clayton Act claim and their claim for injunctive relief

                                  12   and divestiture are timely because they go toward ongoing conduct and harm; and their
Northern District of California
 United States District Court




                                  13   monopolization claim under Section 2 of the Sherman Act is timely as to Facebook’s post-January

                                  14   2016 conduct. Opp. 19-25. First, Plaintiffs argue that Facebook fraudulently concealed facts

                                  15   giving rise to Plaintiffs’ Sherman Act claims from December 2012 through November 2019 and

                                  16   that none of the publicly available facts gave rise to Plaintiffs’ claims. Opp. 19-21. Plaintiffs,

                                  17   therefore, argue that they lacked actual and constructive knowledge of Facebook’s anticompetitive

                                  18   scheme. Opp. 23-24. Second, Plaintiffs argue that their Clayton Act and injunctive relief claims

                                  19   go to the back-end integration of Instagram and WhatsApp, which was unknown to Plaintiffs until

                                  20   March 2019. Opp. 24. Additionally, Plaintiffs argue that their Clayton Act claim is timely under

                                  21   the hold-and-use doctrine, which restarts the statute of limitations for Clayton Act violations

                                  22   where a plaintiff asserts that that the acquisitions are used in a different manner than they were

                                  23   used when they were acquired and the new uses injure the plaintiff. Opp. 25. Finally, Plaintiffs

                                  24   argue that their monopolization claim under Section 2 of the Sherman Act is timely with respect to

                                  25   conduct and damages occurring since January 16, 2016. Opp. 25.

                                  26           Plaintiffs argue that the doctrine of laches does not apply to their claims for prospective

                                  27   injunctive relief and their claims are timely under the doctrines of fraudulent concealment,

                                  28   continuing violation, and hold-and-use, even though they acknowledge that the initial events
                                                                                          6
                                          Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 7 of 25




                                   1   giving rise to these claims occurred more than four years ago. Accordingly, the Court addresses,

                                   2   in turn, Plaintiffs’ arguments as to the doctrine of laches before turning to each tolling theory.

                                   3                1. Doctrine of laches
                                   4          “[T]he deadline for suits for equitable relief under the antitrust laws is governed by laches,

                                   5   and . . . the four-year statute of limitations in 15 U.S.C. § 15b furnishes a guideline for

                                   6   computation of the laches period.” Samsung Elecs. Co. v. Panasonic Corp., 747 F.3d 1199, 1205

                                   7   (9th Cir. 2014). Relying on Danjaq LLC v. Sony Corp., 263 F.3d 942 (9th Cir. 2001), Plaintiffs

                                   8   argue that the doctrine of laches does not apply to bar prospective injunctive relief, and therefore

                                   9   their claim under Section 7 of the Clayton Act (Count IV) and their claim for injunctive relief

                                  10   (Count VI) are timely as they seek prospective relief for anticompetitive conduct. Opp. 24.

                                  11   Specifically, Plaintiffs argue that Facebook errs in arguing that the doctrine of laches “can

                                  12   somehow apply here, given the recency of both the conduct and initial revelations regarding
Northern District of California
 United States District Court




                                  13   Facebook’s back-end integration.” Opp. 24.

                                  14          First, the Court notes that Danjaq is a copyright infringement case, and Plaintiffs do not

                                  15   articulate why Danjaq should apply in the antitrust context. Second, while recognizing that

                                  16   “laches typically does not bar prospective injunctive relief,” the Ninth Circuit noted in Danjaq that

                                  17   “the rule is not . . . an absolute one.” Id. at 959. Indeed, the Danjaq court held that the doctrine of

                                  18   laches barred prospective injunctive relief where the feared infringements were identical to the

                                  19   alleged past infringements. Id. at 960. Finally, the Ninth Circuit further noted “the general rule

                                  20   that laches does not bar future injunctive relief stems from . . . prejudice to the defendant

                                  21   occasioned by the plaintiff’s past delay, but almost by definition, the plaintiff’s past dilatoriness is

                                  22   unrelated to a defendant’s ongoing behavior that threatens future harm.” Id. at 959-60. Here,

                                  23   Plaintiffs’ past delay is related to Facebook’s ongoing behavior. Plaintiffs challenge Facebook’s

                                  24   2012 and 2014 acquisitions of Instagram and WhatsApp and seek prospective relief as to

                                  25   Facebook’s recent decision to integrate Instagram and WhatsApp. Facebook’s allegedly recent

                                  26   decision to integrate Instagram and WhatsApp, however, is related to Plaintiffs’ past delay in that

                                  27   Facebook’s integration of these companies is part and parcel of acquiring a company.

                                  28   Accordingly, the Court finds that the doctrine of laches applies to the instant case.
                                                                                          7
                                          Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 8 of 25



                                                    2. Fraudulent concealment
                                   1
                                              “A statute of limitations may be tolled if the defendant fraudulently concealed the
                                   2
                                       existence of a cause of action in such a way that the plaintiff, acting as a reasonable person, did
                                   3
                                       not know of its existence.” Hexcel Corp. v. Ineos Polymers, Inc., 681 F.3d 1055, 1060 (9th Cir.
                                   4
                                       2012). “The plaintiff carries the burden of pleading and proving fraudulent concealment.” Id.
                                   5
                                       (brackets and internal quotation marks omitted). “To plead fraudulent concealment, the plaintiff
                                   6
                                       must allege that: (1) the defendant took affirmative acts to mislead the plaintiff; (2) the plaintiff
                                   7
                                       did not have ‘actual or constructive knowledge of the facts giving rise to its claim’; and (3) the
                                   8
                                       plaintiff acted diligently in trying to uncover the facts giving rise to its claim.” In re Animation
                                   9
                                       Workers Antitrust Litig., 123 F. Supp. 3d 1175, 1194 (N.D. Cal. 2015) (quoting Hexcel Corp., 681
                                  10
                                       F.3d at 1060)). Thus, “[a] fraudulent concealment defense requires a showing both that the
                                  11
                                       defendant used fraudulent means to keep the plaintiff unaware of his cause of action, and also that
                                  12
Northern District of California




                                       the plaintiff was, in fact, ignorant of the existence of his cause of action.” Wood v. Santa Barbara
 United States District Court




                                  13
                                       Chamber of Commerce, Inc., 705 F.2d 1515, 1521 (9th Cir. 1983). “The plaintiff is deemed to
                                  14
                                       have had constructive knowledge if it had enough information to warrant an investigation which,
                                  15
                                       if reasonably diligent, would have led to discovery of the fraud.” Beneficial Standard Life Ins. Co.
                                  16
                                       v. Madariaga, 851 F.2d 271, 275 (9th Cir. 1988). “It is enough that the plaintiff should have been
                                  17
                                       alerted to facts that, following duly diligent inquiry, could have advised it of its claim.” Hexcel
                                  18
                                       Corp., 681 F.3d at 1060 (internal quotation marks omitted).
                                  19
                                              “Moreover, allegations of fraudulent concealment must be pled with particularity.” Ryan
                                  20
                                       v. Microsoft Corp., 147 F. Supp. 3d 868, 885 (N.D. Cal. 2015). “Conclusory statements are not
                                  21
                                       enough.” Conmar Corp. v. Mitsui & Co. (U.S.A.), 858 F.2d 499, 502 (9th Cir. 1988). “However,
                                  22
                                       it is generally inappropriate to resolve the fact-intensive allegations of fraudulent concealment at
                                  23
                                       the motion to dismiss stage, particularly when the proof relating to the extent of the fraudulent
                                  24
                                       concealment is alleged to be largely in the hands of the alleged conspirators.” In re Animation
                                  25
                                       Workers, 123 F. Supp. 3d at 1194.
                                  26
                                              Here, Plaintiffs allege that Facebook fraudulently concealed “specific facts of its
                                  27
                                       anticompetitive conduct from Plaintiffs until November 6, 2019,” “[t]hrough NDAs; through
                                  28
                                                                                          8
                                          Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 9 of 25




                                   1   overbroad and/or improper assertions of privilege and confidentiality; through lies to regulators, to

                                   2   the press, to developers, and to the public; and through other means and mechanisms of

                                   3   intentionally suppressing and concealing from public view the true nature, motivation,

                                   4   mechanisms, and intent of Facebook’s actions.” Compl. ¶ 386.

                                   5          First, the Court finds that Plaintiffs have failed to sufficiently plead fraudulent concealment

                                   6   because they have not pled that Facebook took affirmative acts to mislead them. To allege

                                   7   fraudulent concealment, Plaintiffs must establish that “its failure to have notice of its claim was

                                   8   the result of [Facebook’s] affirmative conduct.” Conmar, 858 F.2d at 505. “Passive concealment

                                   9   of information is not enough to toll the statute of limitations, unless the defendant had a fiduciary

                                  10   duty to disclose information to the plaintiff.” Id. (citation omitted). “An affirmative act of denial,

                                  11   however, is enough if the circumstances make the plaintiff’s reliance on the denial reasonable.”

                                  12   Id. “Thus, the mere failure to own up to illegal conduct in response to an inquiry about whether
Northern District of California
 United States District Court




                                  13   the defendant engaged in illegal antitrust activity is not sufficient for fraudulent concealment, and

                                  14   to find otherwise would effectively nullify the statute of limitations in these cases.” Ryan v.

                                  15   Microsoft Corp., 147 F. Supp. 3d 868, 886 (N.D. Cal. 2015) (internal quotation marks omitted).

                                  16          Here, Plaintiffs have not alleged that Facebook took any affirmative acts to mislead them.

                                  17   Indeed, Plaintiffs rely on “Facebook’s private actions, communications and agreements between

                                  18   2012 and 2015,” arguing that Facebook’s public-facing actions did not reveal any facts giving rise

                                  19   to their claims. Opp. 20-21. But this is not enough for Plaintiffs to meet their burden of showing

                                  20   that Facebook took affirmative acts to mislead them. For example, Plaintiffs list the “specifics of

                                  21   Facebook’s fraudulent concealment” in their opposition brief, which include Mark Zuckerberg’s

                                  22   veto of a decision to make the Friends and Newsfeed APIs available and to instead selectively

                                  23   enforce that decision against Facebook’s competitors; Zuckerberg’s rejection of an approach that

                                  24   would include an announcement to developers about this decision; Facebook’s decision not follow

                                  25   a suggestion by its employees to announce that the APIs were unavailable and to negotiate access;

                                  26   an email from a senior Facebook engineer explaining protectionist competitive concerns;

                                  27   Facebook’s decision to enter into private whitelist and data sharing agreements; Facebook’s

                                  28   continued evangelization of APIs to developers; and Facebook’s decision to keep “tightly
                                                                                         9
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 10 of 25




                                   1   underwraps” the “real reason for the removal of the APIs.” Opp. 21-23. These allegations,

                                   2   however, do not include affirmative conduct on the part of Facebook to mislead Plaintiffs or the

                                   3   market, and Plaintiffs do not explain how any of these actions were affirmative acts that misled

                                   4   them. Indeed, there are no allegations that Facebook stated that Plaintiffs would have access to the

                                   5   APIs forever and there are no allegations concerning Facebook’s conduct after 2015.

                                   6   Furthermore, Plaintiffs have not alleged a fiduciary relationship with Facebook or its senior

                                   7   employees, such that Facebook would have a duty to disclose any information to Plaintiffs.

                                   8           At the hearing, Plaintiffs relied on In re Glumetza Antitrust Lit., 2020 WL 1066934 (N.D.

                                   9   Cal. Mar 5, 2020), for the proposition that “affirmative silence,” “intentional silence,” or “half-

                                  10   truths” can constitute an affirmative act of concealment. But that case is inapposite. In In re

                                  11   Glumetza, the Court noted that the defendants were under a duty to disclose before recognizing

                                  12   that “[h]alf-truths – representations that state the truth only so far as it goes, while omitting critical
Northern District of California
 United States District Court




                                  13   qualifying information – can be actionable misrepresentations.” Id. at *7. The court explained

                                  14   that “[o]ne who chooses to speak has a duty to include as much information as necessary to

                                  15   prevent misleading others.” Id. Here, as stated above, Plaintiffs have not alleged that Facebook

                                  16   had a duty to disclose. Additionally, Plaintiffs have failed to allege the critical qualifying

                                  17   information that Facebook omitted when speaking to Plaintiffs, or the market, that was necessary

                                  18   to prevent Facebook from misleading anyone.

                                  19           Second, the Court finds that Plaintiffs have not sufficiently pled fraudulent concealment as

                                  20   they have not plausibly alleged that they were without actual or constructive knowledge of the

                                  21   facts giving rise to their claim. For example, Facebook’s acquisitions of Instagram and WhatsApp

                                  22   were widely publicized in 2012 and 2014 respectively; Facebook announced in a blogpost on

                                  23   April 30, 2014, that access to the Friends and Newsfeed APIs would be removed; and the Wall

                                  24   Street Journal reported on the Whitelist and Data Sharing Agreements in September 2015. Reply

                                  25   2-3; Mot. 6; see Compl. ¶¶ 202, 205, 260, 290. Thus, at the very least, Plaintiffs had constructive

                                  26   knowledge of the facts that give rise to their claims.

                                  27           Finally, the Court finds that Plaintiffs have not sufficiently pled fraudulent concealment

                                  28   because Plaintiffs fail to allege how they acted diligently in trying to uncover the facts giving rise
                                                                                          10
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 11 of 25




                                   1   to their claims. “Diligent inquiry is required where facts exist that would excite the inquiry of a

                                   2   reasonable person,” and diligence must be pled with particularity. In re Glumetza, 2020 WL

                                   3   1066934, at *6 (internal quotation marks omitted). Here, the publicly available facts regarding

                                   4   Facebook’s allegedly anticompetitive conduct would excite the inquiry of a reasonable person, and

                                   5   therefore Plaintiffs must plead diligence with particularity. They have failed to do so here.

                                   6   Indeed, Plaintiffs do not appear to include any allegations on this element and it appears that they

                                   7   simply waited until Facebook’s internal documents were release in November 2019 to uncover

                                   8   their claims. This, however, is not indicative of diligence.

                                   9          Accordingly, for the reasons stated above, the Court finds that Plaintiffs have not

                                  10   sufficiently pled fraudulent concealment as to their Sherman Act claims (Counts I, II, III, and V).

                                  11                3. Continuing violation
                                  12          “To state a continuing violation of the antitrust laws in the Ninth Circuit, a plaintiff must
Northern District of California
 United States District Court




                                  13   allege that a defendant completed an overt act during the limitations period that meets two criteria:

                                  14   1) It must be a new and independent act that is not merely a reaffirmation of a previous act; and 2)

                                  15   it must inflict new and accumulating injury on the plaintiff.” Samsung Elecs. Co. v. Panasonic

                                  16   Corp., 747 F.3d 1199, 1202 (9th Cir. 2014); accord Oliver v. SD-3C LLC, 751 F.3d 1081, 1086

                                  17   (9th Cir. 2014) (stating limitations begins to run from date of each “new overt act causing injury”).

                                  18          Plaintiffs argue that their Section 7 claim under the Clayton Act related to Facebook’s

                                  19   acquisition and integration of Instagram and WhatsApp (Count IV) and their claim for injunctive

                                  20   relief (Count VI) are timely as the conduct and harm are ongoing “until March 2019 at the

                                  21   earliest” based on “the recency of both the conduct and initial revelations regarding Facebook’s

                                  22   back-end integration.” Opp. 24. Additionally, Plaintiffs argue that their Section 2 claims under

                                  23   the Sherman Act regarding the acquisition and integration of Instagram and WhatsApp (Count V)

                                  24   is timely as to all conduct and damages occurring since January 16, 2016. Opp. 25. Specifically,

                                  25   Plaintiffs argue that Facebook’s March 2019 announcement about the ongoing back-end

                                  26   integration of Instagram and WhatsApp constitutes a new act that is not a reaffirmation of a

                                  27   previous act and inflicts a new and accumulating injury on at least Plaintiff Lenddo. Opp. 25.

                                  28          The Court disagrees. The continuing violation doctrine does not make sense in the context
                                                                                        11
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 12 of 25




                                   1   of anticompetitive mergers, and therefore it should not apply to Section 7 claims under the

                                   2   Clayton Act. See Midwestern Mach. Co. v. Nw. Airlines, Inc., 392 F.3d 265, 271 (8th Cir. 2004);

                                   3   Complete Entm’t Res. LLC v. Live Nation Entm’t, Inc., No. CV159814DSFAGRX, 2016 WL

                                   4   3457177, at *1 (C.D. Cal. May 11, 2016). “Section 7 of the Clayton Act is the mechanism for

                                   5   challenging a potentially anticompetitive merger,” and it has a statute of limitations within which

                                   6   mergers must be challenged. Complete Entm’t Res., 2016 WL 3457177, at *1. If the continuing

                                   7   violation doctrine applied, “every business decision could qualify as a continuing violation to

                                   8   restart the statute of limitations as long as the firm continued to desire to be merged.” Midwestern

                                   9   Mach., 392 F.3d at 271. This would write the statute of limitations out of the law by allowing a

                                  10   merger to be challenged indefinitely. See Complete Entm’t Res., 2016 WL 3457177, at *1. This

                                  11   cannot be the case because “[u]nlike a conspiracy or the maintaining of a monopoly, a merger is a

                                  12   discrete act, not an ongoing scheme, and “[o]nce the merger is completed, the plan to merge is
Northern District of California
 United States District Court




                                  13   completed, and no overt acts can be undertaken to further that plan.” Midwestern Mach., 392 F.3d

                                  14   at 271. Thus, the Court agrees with the Eighth Circuit and the Central District of California that

                                  15   the continuing violation doctrine does not apply in the context of Section 7 claims under the

                                  16   Clayton Act.

                                  17          Moreover, while the Sherman Act regulates a broader swath of conduct than the Clayton

                                  18   Act, Plaintiffs’ claim under Count V is for an acquisition-merger monopoly, which is the precise

                                  19   conduct governed by the Clayton Act. See Compl. ¶ 433 (“Through Facebook’s acquisition and

                                  20   integration of Instagram and WhatsApp, Defendant has willfully acquired and maintained

                                  21   monopoly power for Facebook in the relevant markets for Social Data and Social Advertising.”).

                                  22   “There is no reason to treat the same conduct differently in sister statutes that are designed to

                                  23   promote the same legislative objective.” Complete Entm’t Res., 2016 WL 3457177, at *1 (quoting

                                  24   Z Techs. Corp. v. Lubrizol Corp., 753 F.3d 594, 603 (6th Cir. 2014)). Indeed, 15 U.S.C. § 15b

                                  25   provides the statute of limitations for claims under Section 2 of the Sherman Act and claims under

                                  26   Section 7 of the Clayton Act, and “[t]here is nothing in 15 U.S.C. § 15b that suggests it should be

                                  27   applied one way for merger-acquisition claims under the Sherman Act but differently for merger-

                                  28   acquisition claims under the Clayton Act.” Id. (quoting Z Techs., 753 F.3d at 603). Accordingly,
                                                                                         12
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 13 of 25




                                   1   the Court finds that it is not appropriate to apply the continuing violation doctrine in this context.

                                   2          Even assuming the continuing violation doctrine applies in this context, however, the

                                   3   Court notes that Plaintiffs have not plausibly alleged in a non-conclusory manner how the back-

                                   4   end integration of Instagram and WhatsApp constitutes new and independent acts, or how the

                                   5   back-end integration inflicted a new and accumulating injury on Plaintiffs.

                                   6          The Court, therefore, finds that the continuing violation doctrine does not apply to

                                   7   Plaintiffs’ Section 7 claim with respect to Facebook’s acquisition and integration of Instagram and

                                   8   WhatsApp (Count IV); Plaintiffs’ Section 2 claim with respect to Facebook’s acquisition and

                                   9   integration of Instagram and WhatsApp (Count V); or Plaintiffs’ claim for injunctive relief

                                  10   (Count VI).

                                  11                 4. Hold-and-use doctrine
                                  12          Under the hold-and-use doctrine, “if assets are used in a different manner from the way
Northern District of California
 United States District Court




                                  13   that they were used when the initial acquisition occurred, and that new use injures the plaintiff, he

                                  14   or she has four years from the time that the injury occurs to sue.” Free FreeHand Corp. v. Adobe

                                  15   Sys. Inc., 852 F. Supp. 2d 1171, 1188 (N.D. Cal. 2012) (quoting Midwestern Mach., 392 F.3d at

                                  16   273)); accord Complete Entm’t Res., 2016 WL 3457177, at *2. Plaintiffs argue that their

                                  17   Section 7 claim under the Clayton Act is timely under the hold-and-use doctrine because, while

                                  18   Instagram and WhatsApp were acquired in 2012 and 2014 respectively, the companies operated

                                  19   independently until March 2019 when Facebook decided to integrate the companies. Opp. 25.

                                  20   The hold-and-use doctrine, however, “is not particularly well-developed and if interpreted too

                                  21   broadly could easily eviscerate the statute of limitations for section 7 of the Clayton Act.”

                                  22   Complete Entm’t Res., 2016 WL 3457177, at *2. Indeed, the Court in Complete Entm’t Res. was

                                  23   “skeptical of the legitimacy of the hold and use doctrine in part for this reason,” and noted that it

                                  24   found “no Ninth Circuit opinion adopting it and . . . only two district court cases from within the

                                  25   Circuit that apply it, both relatively recently.” Id. Plaintiffs do not provide any cases suggesting

                                  26   that the legitimacy of this doctrine, or its use in the Ninth Circuit, has changed. See Opp. (citing

                                  27   two out-of-circuit opinions and a 2012 case from the Northern District of California, which was

                                  28   cited by Complete Entm’t Res.). This Court is also skeptical that the doctrine should apply in the
                                                                                         13
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 14 of 25




                                   1   context of Section 7 claims under the Clayton Act as “[i]t makes much more sense to challenge the

                                   2   later anticompetitive act itself, rather than to couch the challenge as one against the merger or

                                   3   asset acquisition.” Complete Entm’t Res., 2016 WL 3457177, at *2.

                                   4          In any event, even assuming that the hold-and-use doctrine is valid in this context, the

                                   5   Court finds that Plaintiffs have not plausibly alleged how the back-end integration of Instagram

                                   6   and WhatsApp are different uses of the assets, and Plaintiffs have not plausibly alleged that

                                   7   Facebook’s back-end integration of Instagram and WhatsApp caused new injuries. For example,

                                   8   while Plaintiffs argue that Facebook operated Instagram and WhatsApp independently after they

                                   9   were acquired, the Complaint contains allegations that Facebook began integrating WhatsApp as

                                  10   early as 2018. Compl. ¶¶ 296-97. Furthermore, Plaintiffs argue that the back-end integration of

                                  11   Instagram and WhatsApp caused injuries to Plaintiffs, specifically Lenddo; however, Plaintiffs

                                  12   have not described these new injuries or explained how these injuries are new.
Northern District of California
 United States District Court




                                  13          Accordingly, the Court finds that the hold-and-use doctrine does not apply to Plaintiffs’

                                  14   Section 7 claim under the Clayton Act with respect to Facebook’s acquisition and integration of

                                  15   Instagram and WhatsApp (Count IV).

                                  16                5. Conclusion
                                  17          For the reasons stated above, the Court finds that Plaintiffs claims are time-barred by the

                                  18   statute of limitations and doctrine of laches, and no tolling theory applies to the facts as alleged.

                                  19   Accordingly, the Court GRANTS Facebook’s motion to dismiss the Complaint and DISMISSES

                                  20   the Complaint. Because Plaintiffs may cure the defects related to fraudulent concealment with

                                  21   amendment, the Court DISMISSES WITH LEAVE TO AMEND the Complaint as to Plaintiffs’

                                  22   fraudulent concealment theory. Because amendment would be futile as to Plaintiffs’ continuing

                                  23   violation and hold-and-use doctrine arguments, the Court DISMISSES WITHOUT LEAVE TO

                                  24   AMEND the Complaint as to Plaintiffs’ continuing violation and hold-and-use doctrine

                                  25   arguments.

                                  26          B.    Antitrust Injury
                                  27          Facebook argues that Plaintiffs do not have antitrust standing because they have not

                                  28   plausibly alleged an antitrust injury. Mot. 11-17. First, Facebook argues that Plaintiffs fail to
                                                                                         14
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 15 of 25




                                   1   allege a causal antitrust injury because they fail to allege facts to support that they were excluded

                                   2   from either alleged market and that they were excluded by Facebook’s alleged conduct. Mot. 11-

                                   3   12. Additionally, Facebook argues that Plaintiffs fail to explain why, absent Facebook’s alleged

                                   4   conduct, they would not have suffered the same injuries, and they fail to plausibly allege that they

                                   5   were unable to compete by means other than by relying on Facebook data. Mot. 12-13. Second,

                                   6   Facebook argues that Plaintiffs have not alleged antitrust injury in the Social Advertising Market.

                                   7   Third, Facebook argues that Plaintiffs lack antitrust standing to bring their monopolization and

                                   8   attempted monopolization claims because they do not allege that they suffered injury as a putative

                                   9   competitor of Facebook in the relevant market when Facebook stopped making the data available,

                                  10   and Plaintiffs provide no information about their plans to successfully enter either market.

                                  11   Mot. 13-14. While Plaintiffs allege significant barriers to entry in both markets, Facebook argues

                                  12   that Plaintiffs have not alleged that Facebook did anything to create this barrier to entry or that
Northern District of California
 United States District Court




                                  13   Plaintiffs have the resources to enter either purported market. Mot. 14-15. Fourth, Facebook

                                  14   argues that Plaintiffs lack antitrust standing to bring their Section 1 claim under the Sherman Act

                                  15   because the alleged injury goes solely to unilateral conduct and Plaintiffs have not explained how

                                  16   the agreements could plausibly cause their injuries. Mot. 15-16. Finally, Facebook argues that

                                  17   Plaintiffs were not injured by the acquisition and integration of Instagram and WhatsApp because

                                  18   they have not demonstrated that they would not have suffered the identical loss absent the

                                  19   challenged acquisition and integration. Mot. 16. Facebook argues that Plaintiffs’ theory of injury

                                  20   is speculative because there is no allegation that, if another firm acquired Instagram and

                                  21   WhatsApp, they would have made their data available. Mot. 16-17.

                                  22          Plaintiffs disagree. First, Plaintiffs argue they have alleged sufficient facts to support

                                  23   antitrust injury for their Sherman Act Section 2 claim. Opp. 16-17. Specifically, Plaintiffs argue

                                  24   that they were injured because Facebook eliminated them from the Social Data and Social

                                  25   Advertising Markets, extracted social data from remaining whitelisted applications on its platform,

                                  26   and extracted data to build up the social data barrier to entry to protect Facebook’s business. Opp.

                                  27   16. Plaintiffs argue that this prevented further competition in the relevant markets and allowed

                                  28   Facebook to raise prices for social data and social advertising. Opp. 16. Moreover, Plaintiffs
                                                                                         15
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 16 of 25




                                   1   argue that they are participants in the Social Advertising Market. Opp. 17. Second, Plaintiffs

                                   2   argue that they allege an antitrust injury for their Clayton Act Section 7 claim for the same

                                   3   reasons. Opp. 18-19.

                                   4           The Ninth Circuit has held that an antitrust injury consists of five elements: “(1) unlawful

                                   5   conduct, (2) causing an injury to the plaintiff, (3) that flows from that which makes the conduct

                                   6   unlawful, . . . (4) that is of the type the antitrust laws were intended to prevent,” and (5) “the

                                   7   injured party [is] a participant in the same market as the alleged malefactors.” Somers v. Apple,

                                   8   Inc., 729 F.3d 953, 963 (9th Cir. 2013) (internal quotation marks omitted). That is, as to the fifth

                                   9   element, “the party alleging the injury must be either a consumer of the alleged violator’s goods or

                                  10   services or a competitor of the alleged violator in the restrained market.” Id. (internal quotation

                                  11   marks omitted).

                                  12           Here, Plaintiffs argue that there are at least five different types of antitrust injury including
Northern District of California
 United States District Court




                                  13   increased prices, lessening of consumer choice, direct exclusion of Plaintiffs from the relevant

                                  14   markets, strengthening a barrier to entry and preventing reentry; and eliminating rival platforms.

                                  15   See Compl. ¶¶ 364-95; Hearing Tr., at 36, ECF 56. The Court, however, agrees with Facebook

                                  16   that Plaintiffs have failed to plausibly allege an antitrust injury such that Plaintiffs have antitrust

                                  17   standing.

                                  18           First, the Court finds that Plaintiffs have not plausibly alleged an injury caused by unlawful

                                  19   conduct. While Plaintiffs’ spend several pages of the Complaint describing their alleged antitrust

                                  20   injury, the allegations are nothing more than “naked assertions devoid of further factual

                                  21   enhancement,” which are insufficient to survive a motion to dismiss. Blantz v. Cal. Dep’t of Corr.

                                  22   & Rehab., 727 F.3d 917, 927 (9th Cir. 2013). Moreover, Plaintiffs have failed to plausibly allege

                                  23   in a non-conclusory manner that they themselves have been injured. See NorthBay Healthcare

                                  24   Grp., Inc. v. Kaiser Found. Health Plan, Inc., 305 F. Supp. 3d 1065, 1076 (N.D. Cal. 2018)

                                  25   (recognizing that plaintiffs must allege that they themselves suffered antitrust injury). For

                                  26   example, Plaintiffs allege that they have been harmed because they were excluded from the

                                  27   relevant markets, “had their business and assets destroyed by Facebook’s anticompetitive

                                  28   scheme,” and are prevented from entry or reentry into the relevant markets because of Facebook’s
                                                                                          16
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 17 of 25




                                   1   exclusionary conduct. Compl. ¶ 385. These allegations, however, are nothing more than

                                   2   conclusory allegations and the Court need not accept conclusory allegations as true. See In re

                                   3   Gilead Scis. Sec. Litig., 536 F.3d at 1055.

                                   4          Second, it is not clear whether Plaintiffs have plausibly alleged that the fifth element of

                                   5   antitrust injury is satisfied as it is unclear whether Plaintiffs are consumers or competitors of

                                   6   Facebook, and whether Plaintiffs participate in the Social Advertising Market. As stated at the

                                   7   hearing, the Court notes that Plaintiffs’ 110-page Complaint includes very few allegations as to

                                   8   Plaintiffs’ individual businesses. Indeed, while Plaintiffs Cir.cl and Beehive Biometric have been

                                   9   dissolved, see Compl. ¶¶ 22-25, the status of Plaintiff Reveal Chat is unclear and Plaintiffs tout

                                  10   Plaintiff Lenddo as a “market leader,” Compl. ¶¶ 18-21. Additionally, because Plaintiffs appear to

                                  11   straddle the line between consumer and competitor, it is difficult to determine whether Plaintiffs

                                  12   have in fact plausibly alleged an antitrust injury. For example, Plaintiffs appear to argue that they
Northern District of California
 United States District Court




                                  13   are competitors of Facebook and they allege that “Facebook’s anticompetitive scheme has allowed

                                  14   it to raise prices . . . for social advertising.” Compl. ¶ 381. An increase in market prices, “though

                                  15   harmful to competition, actually benefit[s] competitors.” Matsushita Elec. Indus. Co. v. Zenith

                                  16   Radio Corp., 475 U.S. 574, 583 (1986). Thus, because “[t]here can be no antitrust injury if the

                                  17   plaintiff stands to gain from the alleged unlawful conduct,” Plaintiffs have failed to allege an

                                  18   antitrust injury in this respect if they are competitors of Facebook. Am. Ad Mgmt., Inc. v. Gen.

                                  19   Tel. Co. of Cal., 190 F.3d 1051, 1056 (9th Cir. 1999).

                                  20          Accordingly, the Court GRANTS Facebook’s motion to dismiss for failure to allege

                                  21   antitrust injury. Because this defect may be cured by amendment, the Court DISMISSES WITH

                                  22   LEAVE TO AMEND the Complaint.

                                  23          C.    Failure to State a Claim
                                  24          The Court need not address Facebook’s additional arguments as to why Plaintiffs have

                                  25   failed to state a claim because Plaintiffs’ claims are time-barred and because Plaintiffs have not

                                  26   plausibly alleged an antitrust injury. See Mot. 16-25. The Court, however, briefly addresses these

                                  27   issues to provide Plaintiffs with guidance for their amended complaint.

                                  28
                                                                                         17
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 18 of 25



                                                    1. Relevant product market
                                   1
                                              To state an antitrust claim under the Sherman Act, “plaintiffs must plead a relevant
                                   2
                                       market.” Hicks v. PGA Tour, Inc., 897 F.3d 1109, 1120 (9th Cir. 2018). “While plaintiffs need
                                   3
                                       not plead a relevant market with specificity, ‘there are some legal principles that govern the
                                   4
                                       definition of an antitrust “relevant market,” and a complaint may be dismissed under Rule 12(b)(6)
                                   5
                                       if the complaint's “relevant market” definition is facially unsustainable.’” Id. (brackets and
                                   6
                                       alterations omitted) (quoting Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1045 (9th Cir.
                                   7
                                       2008)). The relevant market must include a product market, and the product market “must
                                   8
                                       encompass the product at issue as well as all economic substitutes for the product.” Id. (internal
                                   9
                                       quotation marks omitted). “Economic substitutes have a reasonable interchangeability of use or
                                  10
                                       sufficient cross-elasticity of demand with the relevant product. Id. (internal quotation marks
                                  11
                                       omitted).
                                  12
Northern District of California




                                              Plaintiffs allege that there are two relevant product markets: (1) the Social Data Market,
 United States District Court




                                  13
                                       and (2) the Social Advertising Market. Facebook argues that each of Plaintiffs’ alleged product
                                  14
                                       markets is implausible. See Mot. 17-21. The Court addresses each market, in turn.
                                  15
                                                        a. Social Data Market
                                  16
                                              Facebook argues that Plaintiffs’ alleged Social Data Market is implausible because it fails
                                  17
                                       to allege the contours of the market, who participates in the market, and why social data is not
                                  18
                                       interchangeable with other forms of data. Mot. 18-20. Specifically, Facebook argues that it is
                                  19
                                       “unclear just how far beyond direct engagement with the social network the ‘social data’
                                  20
                                       penumbra extends” because the Complaint indicates that social data can extend from contacts in
                                  21
                                       smartphones and messages to friends, but not credit card statements – although Plaintiffs allege
                                  22
                                       that these statements provide data. Mot. 18. Additionally, Facebook argues that Plaintiffs are not
                                  23
                                       clear about who participates in the Social Data Market because their description is “vague and
                                  24
                                       meandering” and the Complaint contradicts itself as to whether monetization is required for
                                  25
                                       market participation. Mot. 19. Moreover, Facebook argues that the market is legally insufficient
                                  26
                                       as pled because it does not encompass all economic substitutes for the product as it is not clear
                                  27
                                       why other forms of data are not reasonably interchangeable for antitrust purposes with social data.
                                  28
                                                                                        18
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 19 of 25




                                   1   Mot. 19. Facebook further argues that the Complaint does not plausibly allege that social data is

                                   2   economically distinct from any other form of data. Mot. 20. Finally, Facebook argues that

                                   3   Plaintiffs suggest they are horizontal competitors with Facebook and could replace them, but

                                   4   Facebook argues that Plaintiffs fail to allege facts to support this conclusion.

                                   5          Plaintiffs, on the other hand, argue that they plausibly allege the existence and boundaries

                                   6   of the Social Data Market. Opp. 11-14. According to Plaintiffs, social data “is a particular form

                                   7   of data that arises from the interaction among users on social networks that provide users with

                                   8   ‘among other things, the ability to send each other messages, signals, such as likes or pokes,

                                   9   photos and video, view information about others in their network, and the ability to explore other

                                  10   connections among their friends.” Opp. 11 (internal quotation marks omitted). Plaintiffs argue

                                  11   that not all data is social data as social data allows “fine-tuned targeting of individuals by granular

                                  12   attributes” and “arises only from user engagement across a network of other users.” Opp. 11
Northern District of California
 United States District Court




                                  13   (internal quotation marks omitted). Plaintiffs additionally argue that Facebook identified Plaintiffs

                                  14   as its horizontal competitors who compete with Facebook for social data. Opp. 13. Finally,

                                  15   Plaintiffs argue that while other products may have been considered competitive, that was not

                                  16   Facebook’s view contemporaneous to its scheme. Opp. 13.

                                  17          As stated at the hearing, the Court notes that Plaintiffs need to clearly define the

                                  18   boundaries of the market and what is included in the Social Data Market. However, while the

                                  19   Court recognizes that Facebook’s arguments may have merit, at this stage of the proceedings, the

                                  20   Court finds that the issues Facebook raises should be resolved on a more developed factual record.

                                  21   See e.g., In re TFT-LCD (Flat Panel) Antitrust Litig., 586 F. Supp. 2d 1109, 1123 (N.D. Cal.

                                  22   2008) (finding allegations sufficient for pleading purposes because, while it was unclear whether

                                  23   parties participated in the same market, the issues should be resolved on a more developed factual

                                  24   record).

                                  25                    b. Social Advertising Market
                                  26          Next, Facebook argues that Plaintiffs’ Social Advertising Market is implausible because

                                  27   many courts have rejected antitrust claims on proposed advertising markets limited to a single

                                  28   form of advertising. Mot. 20. Additionally, Facebook argues that Plaintiffs’ allegations are
                                                                                         19
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 20 of 25




                                   1   circular and conclusory that social advertising – defined as advertising sold on social networks – is

                                   2   not interchangable with alternative forms of advertising because of the extensive ability to target

                                   3   advertisements to users on social media sites. Mot. 20-21. Facebook argues that there is no

                                   4   information about alternative advertising media’s ability to target users, and “the relative ability of

                                   5   various advertising formats to target consumers is a variation in product quality and is

                                   6   insignificant for purposes of defining an antitrust market.” Mot. 21.

                                   7          By contrast, Plaintiffs argue that social advertising is not interchangeable with advertising

                                   8   on other digital platforms “because of the extensive ability to target advertising to users on social

                                   9   media sites like Facebook.” Opp. 14 (internal quotation marks omitted). Plaintiffs argue that

                                  10   other forms of Internet advertising, such as search and banner advertising, are not reasonable

                                  11   substitutes because they cannot target and track users as with social advertising. Opp. 14-15.

                                  12          As stated above, the Court will not address the merits of Facebook’s issues at this time;
Northern District of California
 United States District Court




                                  13   however, the Court notes that it has real concerns over the Social Advertising Market. As the

                                  14   Ninth Circuit has recognized, “many courts have rejected antitrust claims reliant on proposed

                                  15   advertising markets limited to a single form of advertising.” Hicks v. PGA Tour, Inc., 897 F.3d

                                  16   1109, 1123 (9th Cir. 2018); see Kinderstart.com LLC v. Google, Inc., No. C06-2057JFRS, 2007

                                  17   WL 831806, at *6 (N.D. Cal. Mar. 16, 2007) (“[T]here is no logical basis for distinguishing the

                                  18   Search Ad Market from the larger market for Internet advertising. Because a website may choose

                                  19   to advertise via search-based advertising or by posting advertisements independently of any

                                  20   search, search-based advertising is reasonably interchangeable with other forms of Internet

                                  21   advertising.”). Plaintiffs’ amendment should address this issue as well as clearly define the

                                  22   boundaries of this market and allege that Plaintiffs participate in the Social Advertising Market.

                                  23                2. Monopolization and Attempted Monopolization (Counts I, II, and V)
                                  24          Under Section 2 of the Sherman Act, it is unlawful to “monopolize, or attempt to

                                  25   monopolize, or combine or conspire with any other person or persons, to monopolize any part of

                                  26   the trade or commerce among the several States, or with foreign nations.” 15 U.S.C. § 2. “To

                                  27   plausibly plead a monopolization claim, plaintiffs must allege: (a) the possession of monopoly

                                  28   power in the relevant market; (b) the willful acquisition or maintenance of that power; and (c)
                                                                                         20
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 21 of 25




                                   1   causal antitrust injury.” In re Nat’l Football League's Sunday Ticket Antitrust Litig., 933 F.3d

                                   2   1136, 1159 (9th Cir. 2019) (internal quotation marks omitted). And, “[t]o state a claim for

                                   3   attempted monopolization, a plaintiff must allege: (1) specific intent to control prices or destroy

                                   4   competition; (2) predatory or anticompetitive conduct to accomplish the monopolization; (3)

                                   5   dangerous probability of success; and (4) causal antitrust injury.” Catch Curve, Inc. v. Venali,

                                   6   Inc., 519 F. Supp. 2d 1028, 1034-35 (C.D. Cal. 2007) (internal quotation marks omitted).

                                   7          Facebook challenges Plaintiffs’ allegations as to the conduct element of these claims.

                                   8   Specifically, Facebook argues that Plaintiffs’ monopolization and attempted monopolization

                                   9   claims fail because they are premised on a theory “that Facebook was required to prop up

                                  10   competitors by providing APIs to developers who could then create applications that might one

                                  11   day emerge to compete with Facebook,” and there is no duty to aid competitors. Mot. 21-25.

                                  12   Facebook argues that the general principle is that firms are not required to cooperate with rivals by
Northern District of California
 United States District Court




                                  13   selling them products that would help the rivals compete, and courts are very cautious to recognize

                                  14   exceptions to this principle. Mot. 21-22. Facebook, moreover, argues that the narrow exception

                                  15   identified in Aspen Skiing Co. v. Aspen Highlands Skiing Co., 472 U.S. 585 (1985), does not

                                  16   apply. Mot. 22-24. Specifically, Facebook argues that Plaintiffs have not alleged the existence of

                                  17   a cooperative venture and there was no profit sacrifice by Facebook. Mot. 23-24. Facebook

                                  18   argues that Plaintiffs make only conclusory allegations to support their Section 2 claim and, in the

                                  19   absence of a duty to deal, which is not alleged, Facebook has no obligation to justify its alleged

                                  20   API withdrawal policy change. Mot. 24. Additionally, Facebook argues that Plaintiffs’ claims

                                  21   still fail even if the scheme is broader and includes the Whitelist and Data Sharing Agreements as

                                  22   well as Facebook’s acquisitions of Instagram and WhatsApp. Reply 11-12. Facebook argues that

                                  23   the agreements did not bar the agreements’ counterparties from providing data to Plaintiffs and

                                  24   Plaintiffs fail to allege that they could not obtain data from any signatory to a Whitelist and Data

                                  25   Sharing Agreement. Reply 11-12. Moreover, Facebook argues that the acquisitions of Instagram

                                  26   and WhatsApp were not anticompetitive and therefore do not help Plaintiffs’ claim. Reply 12.

                                  27          Plaintiffs oppose and lay out the alleged monopolization scheme. Opp. 5-7. Plaintiffs

                                  28   argue that Facebook’s argument “is an attempt to dismember the API withdrawal from the alleged
                                                                                        21
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 22 of 25




                                   1   scheme, and to attack that by itself is a refusal to deal”; however, Plaintiffs argue that courts take a

                                   2   holistic look at an allegedly anticompetitive scheme. Opp. 7. Thus, Plaintiffs argue that Facebook

                                   3   must consider the Whitelist and Data Sharing Agreements, Facebook’s targeting of developers for

                                   4   secret agreements and acquisition, and Facebook’s acquisition of Instagram and WhatsApp.

                                   5   Opp. 7. Moreover, relying on Aspen Skiing, Plaintiffs argue that the API withdrawal itself is

                                   6   sufficient to plead an unlawful refusal to deal. Opp. 7-10. Specifically, Plaintiffs argue that

                                   7   Facebook voluntarily entered into profitable business arrangements with third-party developers,

                                   8   and Facebook profited from selling access to its social data. Opp. 8-9. Plaintiffs argue that

                                   9   Facebook stopped selling access to its social data, sacrificing significant profits, without a

                                  10   legitimate business or technical justification. Opp. 9-10.

                                  11            In general, there is “no duty to aid competitor,” Verizon Commc’ns Inc. v. Law Offices of

                                  12   Curtis V. Trinko, LLP, 540 U.S. 398, 411 (2004); however, “[t]he high value that we have placed
Northern District of California
 United States District Court




                                  13   on the right to refuse to deal with other firms does not mean that the right is unqualified,” Aspen

                                  14   Skiing Co. v. Aspen Highlands Skiing Corp., 472 U.S. 585, 601 (1985). Thus, “[u]nder certain

                                  15   circumstances, a refusal to cooperate with rivals can constitute anticompetitive conduct and violate

                                  16   § 2.” Trinko, 540 U.S. at 411. The Supreme Court, however, has “been very cautious in

                                  17   recognizing such exceptions, because of the uncertain virtue of forced sharing and the difficulty of

                                  18   identifying and remedying anticompetitive conduct by a single firm.” Id. The Supreme Court

                                  19   recognized such an exception in Aspen Skiing, but that case is “at or near the outer boundary of § 2

                                  20   liability.” Id.

                                  21           In Aspen Skiing, the defendant owned three of the four mountains in the Aspen, Colorado

                                  22   ski area, the plaintiff owned the fourth mountain, and for several years the parties offered a

                                  23   multiple-day, multiple-area ticket that allowed skiers to ski all four mountains. Aspen Skiing, 472

                                  24   U.S. at 589-90. This joint ticket was often cheaper than purchasing single-day tickets, and the

                                  25   revenue from the tickets was split between the parties based on the percentage that ticketholders

                                  26   used their tickets on each mountain. Id. at 589, 592. The defendant decided to discontinue the

                                  27   joint ticket, and instead offered to continue participating in the joint ticket only if the plaintiff

                                  28   agreed to receive a fixed percentage of the revenue that was lower than the historical average
                                                                                           22
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 23 of 25




                                   1   based on usage. Id. at 592. After the plaintiff rejected the offer, the defendant continued to offer a

                                   2   joint ticket to its three mountains, and the plaintiff attempted to market its own ticket package by

                                   3   offering ski passes to the fourth mountain with vouchers equal to the retail price of a single-day

                                   4   ticket at one of the defendant’s mountains. Id. at 593-94. The defendant did not accept these

                                   5   vouchers and refused to sell lift tickets to its mountains to the plaintiff at retail price. Id. at 593.

                                   6   The Supreme Court upheld a jury verdict in favor of the plaintiff on its claim that the defendant

                                   7   had monopolized the market for downhill skiing services in Aspen. Id. at 604-05.

                                   8           The Supreme Court in its later Trinko decision and the Ninth Circuit in MetroNet have

                                   9   called out significant factors present in Aspen Skiing that justified the exception to the “no duty to

                                  10   deal” rule. Those factors included: (1) “the unilateral termination of a voluntary and profitable

                                  11   course of dealing”; (2) “the defendant’s refusal to sell tickets to the plaintiff ‘even if compensated

                                  12   at retail price,’ thus ‘suggesting a calculation that its future monopoly retail price would be
Northern District of California
 United States District Court




                                  13   higher’”; and (3) the defendant’s refusal “to provide to their competitors products that were

                                  14   already sold in a retail market to other customers.” MetroNet Servs. Corp. v. Qwest Corp., 383

                                  15   F.3d 1124, 1132-33 (9th Cir. 2004); see Trinko, 540 U.S. at 407-08. In both cases, the Ninth

                                  16   Circuit and the Supreme Court did not find facts sufficient to apply the Aspen Skiing exception.

                                  17   See Trinko, 540 U.S. at 407-08; MetroNet, 383 F.3d at 1132-33.

                                  18           The Court tends to agree with Facebook that this claim, as alleged, fails because there is no

                                  19   duty to deal allegation and the Aspen Skiing exception does not apply to the allegations of

                                  20   Facebook’s refusal to deal. While it appears that Plaintiffs have alleged a unilateral termination of

                                  21   a voluntary and profitable course of dealing, see, e.g., Compl. ¶¶ 111-23, there are no allegations

                                  22   that Facebook refused to provide products to its competitors that were already sold in a retail

                                  23   market to other customers. Indeed, the Complaint alleges that Facebook “refused to sell its social

                                  24   data to any competitive third-party developer,” Compl. ¶ 118 (emphasis added), and does not

                                  25   allege that this data was sold in a retail market to other customers, see e.g., Opp. 6 (“Facebook

                                  26   therefore ordered that any competitive app be denied even the ability to purchase advertising from

                                  27   Facebook – at any price”); Compl. ¶¶ 113, 118-23.

                                  28           In addition, Plaintiffs argue that Facebook acquired Instagram and WhatsApp because they
                                                                                           23
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 24 of 25




                                   1   were rapidly growing and could potentially compete with Facebook. Opp. 6. And, had the

                                   2   acquisition not occurred, Plaintiffs argue that “Facebook would have had to compete directly with

                                   3   Instagram and WhatsApp.” Compl. ¶ 310. Plaintiffs also argue that Facebook is integrating

                                   4   WhatsApp and Instagram to “consolidate its power over segmented global markets and prevent

                                   5   effective divestiture from potential regulatory action.” Opp. 6; see Compl. ¶¶ 293-314. These

                                   6   allegations, however, are merely conclusory and Plaintiffs provide no factual support for their

                                   7   allegations that Instagram and WhatsApp were willing to, or could, harvest and monetize social

                                   8   data to compete with Facebook.

                                   9          Accordingly, Plaintiffs have failed to state a claim for monopolization or attempted

                                  10   monopolization.

                                  11                3. Whitelist and Data Sharing Agreements (Count III)
                                  12          Facebook argues that Plaintiffs fail to state a claim under Section 1 of the Sherman Act for
Northern District of California
 United States District Court




                                  13   the Whitelist and Data Sharing Agreements because Plaintiffs’ hub-and-spoke theory is

                                  14   incoherent. Mot. 25. Specifically, Facebook argues that even assuming the agreements between

                                  15   Facebook and its horizontal competitors qualify as vertical agreements, Plaintiffs “allege no

                                  16   agreements in the rim of the wheel.” Mot. 25. Facebook further argues that the Court cannot infer

                                  17   such coordination and Plaintiffs fail to plead facts pointing toward a meeting of the minds of the

                                  18   alleged conspirators. Mot. 25. Plaintiffs, on the other hand, argue that the Complaint alleges the

                                  19   existence of agreements between Facebook and its direct competitors, which is “a straightforward

                                  20   horizontal output restriction [and] per se illegal.” Opp. 17. Plaintiffs argue that they have stated

                                  21   a claim because the Complaint explains that “the agreements between Facebook and whitelisted

                                  22   developers lacked any legitimate business or technical basis, such that there were no

                                  23   procompetitive justifications for these agreements to outweigh their anticompetitive effects in the

                                  24   Social Data and Social Advertising markets.” Opp. 17-18.

                                  25          “A traditional hub-and-spoke conspiracy has three elements: (1) a hub, such as a dominant

                                  26   purchaser; (2) spokes, such as competing manufacturers or distributors that enter into vertical

                                  27   agreements with the hub; and (3) the rim of the wheel, which consists of horizontal agreements

                                  28   among the spokes.” In re Musical Instruments & Equip. Antitrust Litig., 798 F.3d 1186, 1192 (9th
                                                                                        24
                                         Case 5:20-cv-00363-BLF Document 61 Filed 07/08/20 Page 25 of 25




                                   1   Cir. 2015). Based on Plaintiffs’ opposition, it is unclear whether they are still pursuing a hub-and-

                                   2   spoke theory. As stated at the hearing, however, Plaintiffs have failed to plausibly allege a claim

                                   3   under this theory because Plaintiffs fail to plausibly allege the rim of the wheel – that is, Plaintiffs

                                   4   fail to plausibly allege horizontal agreements among the spokes. Accordingly, the Court finds that

                                   5   there is no viable claim under Section 1 of the Sherman Act.

                                   6   IV.    CONCLUSION
                                   7          For the foregoing reasons, the Court GRANTS Facebook’s motion to dismiss and

                                   8   DISMISSES WITH LEAVE TO AMEND IN PART and DISMISSES WITHOUT LEAVE TO

                                   9   AMEND IN PART Plaintiffs’ Complaint. Plaintiffs shall file an amended complaint within thirty

                                  10   (30) days of the date of this Order.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: July 8, 2020

                                  14                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  15                                                     United States District Judge

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          25
